DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 07/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/017,136 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Specification
The amendment filed 03/03/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in Paragraph 0042: “According to ISO DIN 103, fine threads are defined as threads with a thread pitch lower than or equal to 1.5 millimeters.” Specifically, the original specification was silent to any size or standard for determining the size of the “fine threads,” and one of ordinary skill in the art would not consider “fine threads” to necessarily be defined by the standard cited by Applicant. Moreover, the term “fine threads” is not a term that is known in the art such that one having ordinary skill in the art would assume that the “fine threads” must have the newly added diameter “According to ISO DIN 103.” Furthermore, there are multiple possible ISO standards that provide for potential thread diameters and one of ordinary skill in the art would not readily understand that the “fine threads” previously recited in the specification must be defined by “ISO DIN 103.” The original specification .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that “the first fine thread, the second fine thread and the exit-side fine thread are threads with a thread pitch equal to or less than 1.5 millimeters.” However, the original specification is completely silent to any size of the first fine thread, the second fine thread and the exit-side fine thread. Specifically, the original specification merely recites “fine threads” with no mentioning of dimensions of the threads or definition of the sizes of the threads. Moreover, the only disclosure to any sizes of the fine threads was added by Applicant’s amendment to the specification dated 03/03/2021, which is objected to as it introduced new matter into the specification as detailed above. Again, the 
Claims 2 and 4-7 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiontke et al (U.S. PG-Pub No. 2016/0161751; hereinafter  - “Kiontke”) in view of Kirshner et al. (U.S. PG-Pub No. 2014/0285877; hereinafter – “Kirshner”), Schuermann et al. (U.S. Patent No. 8,415,584; hereinafter – “Schuermann”), and Liu et al. (U.S. Patent No. 7,565,078; hereinafter – “Liu”) or, alternatively, Kirshner in view of Kiontke, Schuermann, and Liu.
Regarding claim 1, Kiontke teaches a modular system comprising as optical components:
at least one top-hat beam shaper (1) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 wherein, according to DIN EN ISO 13694:2016-08, FWHM relative to the peak energy Emax, ΔEFWHM/Emax and wherein edge steepness is defined as the normalized difference between clip-level irradiation areas with clip-level energy density values above η∙Emax and above ε∙Emax, respectively, wherein η, ε are chosen according to 0 ≤ η < ε < 1 (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091); and
a first beam expander (1) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091);
a second beam expander (1) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength, by a second magnitude different from the first magnitude (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091); and
at least one collimator (1) with an entrance-side receptacle for receiving light (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091);
wherein the top-hat beam shaper, the first beam expander, and the second beam expander are each mounted in at least one tubular housing arranged coaxially to the optical axis (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0071-0074, 0082-0083, and 0091), and
wherein concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that 
wherein the at least one collimator (1) is mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the at least one collimator, an exit side stop (8, 7, 18) and an exit-side fine thread (7, 13, 18) are arranged such that the exit side fine thread of the collimator can be screwed into the first fine thread of at least one further optical component of the modular system, mounted in a tubular housing, to a stop position in which the exit-side stop of the collimator contacts and orients the first stop of the further optical component such that the optical axes of the collimator and the further optical component are aligned within a divergence that causes a deviation of the outgoing wavefront that is beyond the deviation caused by diffraction limitation (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Regarding the limitation that the output beam density distribution has a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4, Kiontke teaches a top-hat beam shaper for transforming a Gaussian beam into a top-hat profile (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015 and 0071-0074) which would necessarily have the claimed plateau homogeneity and edge steepness. Nevertheless, Kiontke fails to explicitly disclose a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4.
However, Kirshner teaches a calibratable beam shaping system comprising at least one top-hat beam shaper (303, 403) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100) into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 (See e.g. 
Kirshner teaches the top-hat beam shaper forming light with this homogeneity and edge steepness as it “improves the accuracy and precision of the shaped beam as compared with the conventional intensity and phase beam shaping techniques, thus enabling use of beam shaping of the present invention in highly precise applications and/or in short wavelength ranges” (Paragraph 0011) in order to provide “improved energetic efficiency which is associated with an improved optical transmission of the beam shaping system as compared with other beam shaping techniques, such as attenuation based beam shapers” (Paragraph 0017)  and thus “a novel beam shaping technique that is capable of shaping the intensity distribution and the wave-front of coherent light beams with high precision and minimal losses” (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke such that the beam has a homogeneity of at most 0.133 and an edge steepness of at least 0.4 as suggested by Kirshner as it “improves the accuracy and precision of the shaped beam as compared with the conventional intensity and phase beam shaping techniques, thus enabling use of beam shaping of the present invention in highly precise applications and/or in short wavelength ranges” in order to provide “improved energetic efficiency which is associated with an improved optical transmission of the beam shaping system as compared with other beam shaping techniques, such as attenuation based beam shapers” and thus “a novel beam shaping technique that is capable of shaping the intensity distribution and the wave-front of coherent light beams with high precision and minimal losses,” as taught by Kirshner (Paragraphs 0006, 0011, and 0017), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
fiber collimator mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from an optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator, an exit-side stop and an exit-side fine thread are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into the first fine thread of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence.
However, Schuermann teaches a modular laser machining system comprising at least one fiber collimator (16a, 16b, 16c) mounted in a collimator housing with an entrance (104) for feeding in monochromatic light of the same wavelength from an optical fiber (12) and an exit (205, 208, 412) for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator an exit-side stop (214, 412) and an exit-side fine thread (218, 416) are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into a first fine thread (420) of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence (See e.g. Figs. 1-4; C. 5, L. 27-57; C. 6, L. 43-63).
Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke with the fiber collimator and housing of Schuermann “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified,” as in Schuermann (C. 1, L. 47-50; C. 2, L. 5-19), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Kiontke, Kirshner, and Schuermann fail to explicitly disclose that the first fine thread, the second fine thread, and the exit-side fine thread are threads with a thread pitch equal to or less than 1.5 millimeters.
However, Liu teaches a thread structure for an optical lens having fine threads with a thread pitch equal to or less than 1.5 millimeters (See e.g. Figs. 1-2; C. 3, L. 29-54: “pitch of thread: 0.35…the pitch of thread times 0.7 is 0.245 mm, the interval is smaller than this value” – Here Liu teaches a thread pitch of 0.35 mm, within Applicant’s claimed range).
Liu teaches this thread pitch to “produce an interval between the thread structure and the base, and the interval prevents the burrs on the parting surface from contacting the inner threads of the base, thus reducing the amount of the powder generated in the assembly of the lens barrel” in order “to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Kiontke such that the fine threads have a thread pitch equal to or less than 1.5 millimeters as suggested by Liu to “produce an interval between the thread structure and the base, and the interval prevents the burrs on the parting surface from contacting the inner threads of the base, thus reducing the amount of the powder generated in the assembly of the lens barrel” in order “to provide an optical lens that can prevent the threads of the lens barrel from producing powder,” as in Liu (C. 1, L. 54 – C. 2, L. 40), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Alternatively, Kirshner teaches a modular system comprising as optical components:
at least one top-hat beam shaper (303, 403) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 (See e.g. Figs. 3-7; Paragraphs 0063, 0090, 0098-0100, 0108-0116, 0130-0133, and 0146-0149); and
at least one beam expander (302, 402) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100),
wherein the top-hat beam shaper and beam expander are mounted in a tubular housing arranged coaxially to the optical axis (See e.g. Figs. 3-5; Paragraphs 0063, 0090, and 0098-0100).

However, Kiontke teaches a refractive beam shaper comprising optical components and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” (Paragraph 0041) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kirshner with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Kirshner and Kiontke fail to explicitly disclose at least one fiber collimator mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from an optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator, an exit-side stop and an exit-side fine thread are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into the first fine thread of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence.

Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kirshner with the fiber collimator and housing of Schuermann “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” for “providing a modular laser processing system and a functional module in which  In re Stevens, 101 USPQ 284 (CCPA 1954).
Kirshner, Kiontke, and Schuermann fail to explicitly disclose that the first fine thread, the second fine thread, and the exit-side fine thread are threads with a thread pitch equal to or less than 1.5 millimeters.
However, Liu teaches a thread structure for an optical lens having fine threads with a thread pitch equal to or less than 1.5 millimeters (See e.g. Figs. 1-2; C. 3, L. 29-54: “pitch of thread: 0.35…the pitch of thread times 0.7 is 0.245 mm, the interval is smaller than this value” – Here Liu teaches a thread pitch of 0.35 mm, within Applicant’s claimed range).
Liu teaches this thread pitch to “produce an interval between the thread structure and the base, and the interval prevents the burrs on the parting surface from contacting the inner threads of the base, thus reducing the amount of the powder generated in the assembly of the lens barrel” in order “to provide an optical lens that can prevent the threads of the lens barrel from producing powder” (C. 1, L. 54 – C. 2, L. 40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Kirshner such that the fine threads have a thread pitch equal to or less than 1.5 millimeters as suggested by Liu to “produce an interval between the thread structure and the base, and the interval prevents the burrs on the parting surface from contacting the inner threads of the base, thus reducing the amount of the powder generated in the assembly of the lens barrel” in order “to provide an optical lens that can prevent the threads of the lens barrel from producing powder,” as in Liu (C. 1, L. 54 – C. 2, L. 40), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 2, Kiontke in view of Kirshner, Schuermann, and Liu or Kirshner in view of Kiontke, Schuermann, and Liu teaches the modular system according to claim 1, as above.
Kiontke further teaches that the first beam expander and the second beam expander are set up for a cascaded arrangement (See e.g. Figs. 8 and 11; Paragraphs 0087-0090).
Regarding claim 4, Kiontke in view of Kirshner, Schuermann, and Liu or Kirshner in view of Kiontke, Schuermann, and Liu teaches the modular system according to claim 1, as above.
Kiontke further teaches a third beam expander, wherein the first beam expander has a magnification of 1.5, the second beam expander has a magnification of 1.75, and the third beam expander has a magnification of 2.0 and that a magnification can be adjusted to be up to 3.5 (Paragraphs 0024-0027).
Kiontke teaches these expanders “in order to obtain a higher flexibility in the choice of the magnification” (Paragraph 0026) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke or Kirshner such that the expanders have magnifications of 1.5, 1.75, and 2.0 as suggested by Kiontke “in order to obtain a higher flexibility in the choice of the magnification” and “to develop a refractive beam shaper which functions with as small as In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Kiontke in view of Kirshner, Schuermann, and Liu or Kirshner in view of Kiontke, Schuermann, and Liu teaches the modular system according to claim 1, as above.
Kiontke further teaches that a plurality of sets of optical components are provided, and wherein a set of optical components is provided for a wavelength of the fed-in monochromatic light (See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Regarding claim 6, Kiontke in view of Kirshner, Schuermann, and Liu or Kirshner in view of Kiontke, Schuermann, and Liu teaches the modular system according to claim 1, as above.
Kiontke further teaches at least one threaded adapter with a first stop arranged concentrically and substantially perpendicular to a longitudinal axis, and a first fine thread and a second stop, opposite along the longitudinal axis, and a second fine thread, wherein the fine threads of the threaded adapter are adapted to be screwed into a fine thread of a housing of a mounted optical component to a stop position, in which a stop of the threaded adapter contacts and orients a stop of the mounted optical component such that the longitudinal axis of the threaded adapter is aligned with the optical axis of the mounted optical component within the diffraction-limited divergence of the optical component (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Regarding claim 7, Kiontke in view of Kirshner, Schuermann, and Liu or Kirshner in view of Kiontke, Schuermann, and Liu teaches the modular system according to claim 1, as above.
Kiontke further teaches that the top-hat beam shaper, the first beam expander and the second beam expander are each individually mounted in a separate tubular housing arranged coaxially to the optical axis (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Specification – Fig. 1; Paragraphs 0011 and 0040; hereinafter – “AAPA”) in view of Kiontke, Schuermann, and Liu or, alternatively, Kiontke in view of AAPA, Schuermann, and Liu.
Regarding claim 1, AAPA discloses a modular system (Fig. 1: “top-hat beam shaper 1”, [0038], line 2; and “tubular housing 2”, [0039], lines 2-3) comprising as optical components:
at least one top-hat beam shaper (Fig.1: 1.2, “top-hat beam shaper 1”, [0040]) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile into light, collimated to the optical axis of an output beam density distribution with a top-hat profile (Fig.1: “Lenses 1.1, 1.2 are arranged concentric to optical axis X and shaped such that an input light beam ES, collimated to optical axis X, with a beam density distributed as a function of the distance to optical axis X according to a Gaussian profile is transformed into an output beam bundle having a top-hat profile.”, [0040]) with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4, wherein, according to DIN EN ISO 13694:2016-08, plateau homogeneity is defined as the ratio between the full-width at half-maximum of the peak of the energy density histogram ΔEFWHM relative to the peak energy Emax, ΔEFWHM/Emax and wherein edge steepness is defined as the normalized difference between clip-level irradiation areas with clip-level energy density values above η∙Emax and above ε∙Emax, respectively, wherein η, ε are chosen according to 0 ≤ η < ε < 1  (Paragraph 0040); and

wherein the top-hat beam shaper (Fig.1: 1.2) and beam expander (1.1) are mounted in a tubular housing arranged coaxially to the optical axis (See Fig. 1; Paragraph 0040).
AAPA fails to explicitly disclose that concentric to the optical axis, an annular first stop and a first fine thread are arranged at a first end of the housing, and an annular second stop and a second fine thread are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence.
However, Kiontke teaches a refractive beam shaper comprising optical components and concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing, and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18)) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within the diffraction-limited divergence (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Kiontke teaches the stops and threads “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” (Paragraph 0035) and such that “the mount element on each opening can be connected to a corresponding further mount element via a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of AAPA with the stops and threads of Kiontke “in order to prevent the meniscus lens from, on the one hand, slipping through, or, on the other hand, tilting during use” and such that “the mount element on each opening can be connected to a corresponding further mount element via a screw connection” so “a high stability of a beam-shaping system of at least two mount elements connected to each other can also be achieved” and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other,” as in Kiontke (Paragraphs 0007-0008, 0035, and 0041), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
AAPA and Kiontke fail to explicitly disclose at least one fiber collimator mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from an optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator, an exit-side stop and an exit-side fine thread are arranged such 
However, Schuermann teaches a modular laser machining system comprising at least one fiber collimator (16a, 16b, 16c) mounted in a collimator housing with an entrance (104) for feeding in monochromatic light of the same wavelength from an optical fiber (12) and an exit (205, 208, 412) for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator an exit-side stop (214, 412) and an exit-side fine thread (218, 416) are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into a first fine thread (420) of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence (See e.g. Figs. 1-4; C. 5, L. 27-57; C. 6, L. 43-63).
Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of AAPA with the fiber collimator and housing of  In re Stevens, 101 USPQ 284 (CCPA 1954).
AAPA, Kiontke, and Schuermann fail to explicitly disclose that the first fine thread, the second fine thread, and the exit-side fine thread are threads with a thread pitch equal to or less than 1.5 millimeters.
However, Liu teaches a thread structure for an optical lens having fine threads with a thread pitch equal to or less than 1.5 millimeters (See e.g. Figs. 1-2; C. 3, L. 29-54: “pitch of thread: 0.35…the pitch of thread times 0.7 is 0.245 mm, the interval is smaller than this value” – Here Liu teaches a thread pitch of 0.35 mm, within Applicant’s claimed range).
Liu teaches this thread pitch to “produce an interval between the thread structure and the base, and the interval prevents the burrs on the parting surface from contacting the inner threads of the base, thus reducing the amount of the powder generated in the assembly of the lens barrel” in order “to provide an optical lens that can prevent the threads of the lens barrel from producing powder” (C. 1, L. 54 – C. 2, L. 40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of AAPA such that the fine threads have a thread pitch equal to or less than 1.5 millimeters as suggested by Liu to “produce an interval  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Alternatively, Kiontke teaches a modular system comprising as optical components:
at least one top-hat beam shaper (1) for transforming light, collimated to an optical axis, with a wavelength and an input beam density distribution having a Gaussian profile into light, collimated to the optical axis of an output beam density distribution with a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 wherein, according to DIN EN ISO 13694:2016-08, plateau homogeneity is defined as the ratio between the full-width at half-maximum of the peak of the energy density histogram ΔEFWHM relative to the peak energy Emax, ΔEFWHM/Emax and wherein edge steepness is defined as the normalized difference between clip-level irradiation areas with clip-level energy density values above η∙Emax and above ε∙Emax, respectively, wherein η, ε are chosen according to 0 ≤ η < ε < 1 (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091); and
a first beam expander (1) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091);
a second beam expander (1) for diffraction-limited changing of a diameter of a beam bundle collimated to the optical axis of monochromatic light with the same wavelength, by a second magnitude 
at least one collimator (1) with an entrance-side receptacle for receiving light (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015, 0071-0074, 0082-0083, 0087-0088, and 0091);
wherein the top-hat beam shaper, the first beam expander, and the second beam expander are each mounted in at least one tubular housing arranged coaxially to the optical axis (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0071-0074, 0082-0083, and 0091), and
wherein concentric to the optical axis, an annular first stop (8, 17, 18) and a first fine thread (7, 13) are arranged at a first end of the housing and an annular second stop (8, 7, 18) and a second fine thread (7, 13, 18) are formed and arranged at a second end of the housing such that the second fine thread of a first mounted optical component is adapted to be screwed into the first fine thread of a second optical component to a stop position in which the second stop of the housing of the first optical component contacts and orients the first stop of the housing of the second optical component such that the optical axes of the first and second optical components are aligned within a divergence, that causes a deviation of the outgoing wavefront that is beyond the deviation caused by diffraction limitation (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097),
wherein the at least one collimator (1) is mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the at least one collimator, an exit side stop (8, 7, 18) and an exit-side fine thread (7, 13, 18) are arranged such that the exit side fine thread of the collimator can be screwed into the first fine thread of at least one further optical component of the modular system, mounted in a tubular housing, to a stop position in which the exit-side stop of the collimator contacts and orients the first stop of the further optical component such that the optical axes of the collimator and the further optical component are aligned within a divergence that causes a 
Regarding the limitation that the output beam density distribution has a top-hat profile with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4, Kiontke teaches a top-hat beam shaper for transforming a Gaussian beam into a top-hat profile (See e.g. Figs. 1-6, 8, and 11; Paragraphs 0015 and 0071-0074) which would necessarily have the claimed plateau homogeneity and edge steepness. Nevertheless, Kiontke fails to explicitly disclose a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4.
However, AAPA teaches that top-hat beam shapers with a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 “are known from the prior art” (Paragraph 0040) and teaches that beam shapers suitable as top-hat beam shapers have this homogeneity and edge steepness “according to the standard DIN EN ISO 13694:2016-08 ‘Optics and photonics – Laser and laser-related equipment – Test methods for laser beam power (energy) density distribution.’”
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke such that the beam shaper has a plateau homogeneity of at most 0.133 and an edge steepness of at least 0.4 as suggested by AAPA, since such beam shapers are known in the art and have the required homogeneity and edge steepness to satisfy industry standards (Paragraphs 0011 and 0040).
Kiontke and AAPA fail to explicitly disclose at least one fiber collimator mounted in a collimator housing, with an entrance for feeding in monochromatic light of the same wavelength from an optical fiber and an exit for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator, an exit-side stop and an exit-side fine thread are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into the first fine thread of a second optical component mounted in a housing to a stop position in which the exit-side stop of the 
However, Schuermann teaches a modular laser machining system comprising at least one fiber collimator (16a, 16b, 16c) mounted in a collimator housing with an entrance (104) for feeding in monochromatic light of the same wavelength from an optical fiber (12) and an exit (205, 208, 412) for outputting light collimated along the optical axis, wherein concentric to the optical axis at the exit of the fiber collimator an exit-side stop (214, 412) and an exit-side fine thread (218, 416) are arranged such that the exit-side fine thread of the fiber collimator is adapted to be screwed into a first fine thread (420) of a second optical component mounted in a housing to a stop position in which the exit-side stop of the fiber collimator contacts and orients the first stop of the second optical component such that the optical axes of the fiber collimator and the second component are aligned within the diffraction-limited divergence (See e.g. Figs. 1-4; C. 5, L. 27-57; C. 6, L. 43-63).
Schuermann teaches this fiber collimator and housing “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the fibre holding module and collimator module, and the corresponding distance between the fibre end and the newly inserted collimator lens having the next higher focal length is thus created apart from a small readjustment” (C. 2, L. 5-19) for “providing a modular laser processing system and a functional module in which adaptation of the laser processing system in the case of different focal lengths of a collimator lens is simplified” (C. 1, L. 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the modular system of Kiontke with the fiber collimator and housing of Schuermann “such that, in the event of a change from a collimator lens having one focal length to a collimator lens having a next higher focal length, one or more modules can be inserted between the  In re Stevens, 101 USPQ 284 (CCPA 1954).
Kiontke, AAPA, and Schuermann fail to explicitly disclose that the first fine thread, the second fine thread, and the exit-side fine thread are threads with a thread pitch equal to or less than 1.5 millimeters.
However, Liu teaches a thread structure for an optical lens having fine threads with a thread pitch equal to or less than 1.5 millimeters (See e.g. Figs. 1-2; C. 3, L. 29-54: “pitch of thread: 0.35…the pitch of thread times 0.7 is 0.245 mm, the interval is smaller than this value” – Here Liu teaches a thread pitch of 0.35 mm, within Applicant’s claimed range).
Liu teaches this thread pitch to “produce an interval between the thread structure and the base, and the interval prevents the burrs on the parting surface from contacting the inner threads of the base, thus reducing the amount of the powder generated in the assembly of the lens barrel” in order “to provide an optical lens that can prevent the threads of the lens barrel from producing powder” (C. 1, L. 54 – C. 2, L. 40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of Kiontke such that the fine threads have a thread pitch equal to or less than 1.5 millimeters as suggested by Liu to “produce an interval between the thread structure and the base, and the interval prevents the burrs on the parting surface from contacting the inner threads of the base, thus reducing the amount of the powder generated in the  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 2, AAPA in view of Kiontke, Schuermann, and Liu and Kiontke in view of AAPA, Schuermann, and Liu teach the modular system according to claim 1, as above.
Kiontke further teaches at least two beam expanders (1) set up for a cascaded arrangement (See e.g. Figs. 8 and 11; Paragraphs 0087-0090).
Regarding claim 4, AAPA in view of Kiontke, Schuermann, and Liu and Kiontke in view of AAPA, Schuermann, and Liu teach the modular system according to claim 1, as above.
Kiontke further teaches a third beam expander, wherein the first beam expander has a magnification of 1.5, the second beam expander has a magnification of 1.75, and the third beam expander has a magnification of 2.0 and that a magnification can be adjusted to be up to 3.5 (Paragraphs 0024-0027).
Kiontke teaches these expanders “in order to obtain a higher flexibility in the choice of the magnification” (Paragraph 0026) and “to develop a refractive beam shaper which functions with as small as possible a number of optical elements…to set different magnifications in a simple manner, in particular a change in the magnification or demagnification is to function without a renewed adjustment of the optical elements relative to each other” for “simultaneously realizing a high flexibility in the magnification on the one hand and a mechanical or thermal stability of a beam shaper on the other” (Paragraphs 0007-0008).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, AAPA in view of Kiontke, Schuermann, and Liu and Kiontke in view of AAPA, Schuermann, and Liu teach the modular system according to claim 1, as above.
Kiontke further teaches that a plurality of sets of optical components are provided, and wherein a set of optical components is provided for a wavelength of the fed-in monochromatic light (See e.g. Figs. 6-8 and 11; Paragraphs 0025-0028 and 0045-0046).
Regarding claim 6, AAPA in view of Kiontke, Schuermann, and Liu and Kiontke in view of AAPA, Schuermann, and Liu teach the modular system according to claim 1, as above.
Kiontke further teaches at least one threaded adapter with a first stop arranged concentrically and substantially perpendicular to a longitudinal axis, and a first fine thread and a second stop, opposite along the longitudinal axis, and a second fine thread, wherein the fine threads of the threaded adapter are adapted to be screwed into a fine thread of a housing of a mounted optical component to a stop 
Regarding claim 7, AAPA in view of Kiontke, Schuermann, and Liu and Kiontke in view of AAPA, Schuermann, and Liu teach the modular system according to claim 1, as above.
Kiontke further teaches that the top-hat beam shaper, the first beam expander and the second beam expander are each individually mounted in a separate tubular housing arranged coaxially to the optical axis (See e.g. Figs. 7-13; Paragraphs 0035-0036, 0041, 0045-0046, 0088-0090, and 0095-0097).
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/01/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 over Kiontke, Kirshner, Schuermann, and AAPA have been fully considered but are moot upon further consideration and a new ground(s) of rejection made further in view of Liu, as detailed above.
First, Examiner notes that the limitation that the fine threads “are threads with a thread pitch equal to or less than 1.5 millimeters” is not supported by the original disclosure, and was added by an amendment to the specification that was not supported by the original disclosure and is objected to for adding new matter. As such, these limitations are given the broadest reasonable interpretation in light of the specification as best understood.
Next, Applicant argues that “Kiontke fails to disclose fine threads” since Kiontke teaches “a bayonet lock or a screw connection for simple handling, yet do not teach or suggest the use of fine threads.” However, Examiner maintains that the screw connection as identified by Applicant and detailed in e.g. Paragraph 0036 of Kiontke clearly reads on the broadest reasonable interpretation of “fine threads.” Moreover, Kiontke explicitly teaches that elements 7 are “external threads” and 
Moreover, Liu teaches a thread structure for an optical lens having fine threads with a thread pitch equal to or less than 1.5 millimeters (See e.g. Figs. 1-2; C. 3, L. 29-54: “pitch of thread: 0.35…the pitch of thread times 0.7 is 0.245 mm, the interval is smaller than this value” – Here Liu teaches a thread pitch of 0.35 mm, within Applicant’s claimed range), and, as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular system of AAPA such that the fine threads have a thread pitch equal to or less than 1.5 millimeters as suggested by Liu to “produce an interval between the thread structure and the base, and the interval prevents the burrs on the parting surface from contacting the inner threads of the base, thus reducing the amount of the powder generated in the assembly of the lens barrel” in order “to provide an optical lens that can prevent the threads of the lens barrel from producing powder,” as in Liu (C. 1, L. 54 – C. 2, L. 40), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896